Citation Nr: 1614784	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1985 and September 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim was most recently certified to the Board by the RO in Cleveland, Ohio.

In October 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

These matters were previously before the Board in June 2014 and were remanded for further development.  For the reasons discussed below, another remand is required before the Board can adjudicate the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric disability is related to service.

An October 2011 VA examination included a diagnosis of depressive disorder, but a negative opinion as to whether that condition was related to service.  The examiner appeared to find that the Veteran had a psychiatric condition that pre-existed service.  In June 2014, the Board noted that no psychiatric defect or diagnosis was noted at enlistment for any of the Veteran's periods of service and remanded the claim to afford the Veteran a VA examination to determine the etiology, with consideration of whether or not the condition pre-existed service.  

In July 2014, the Veteran was afforded a VA examination in which he was diagnosed with schizotypal personality disorder and persistent depressive disorder (dysthymia).  The VA examiner opined that the evidence of record did not clearly and unmistakably show that the Veteran's currently diagnosed psychiatric disorder existed prior to either period of active duty and then concluded that the current condition was not incurred in service because there was just one brief notation in a September 17, 1990 service treatment record noting the Veteran's complaints of nervousness.  The VA examiner stated there was no further documentation describing what these symptoms may or may not have been.  Further, the VA examiner stated there were no other mental health treatment records contained in the Veteran's claims file, and the Veteran did not start seeking mental health treatment until 1998, well after his discharge from military service.  The VA examiner also noted that the Veteran's primary diagnosis was schizotypal personality disorder.

The VA opinions to date are not sufficient to rebut the presumption of soundness; however, an adequate opinion is still needed to address service connection on a direct basis.  The July 2014 VA examiner's opinion is inadequate because it did not consider the Veteran's lay statements regarding the onset of his acquired psychiatric disability.  Instead the VA examiner's opinion was based at least in part on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

For the foregoing reasons, the July 2014 VA opinion is inadequate and does not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998).  The Veteran should be rescheduled for a new VA examination with opinion on the etiology of the Veteran's acquired psychiatric condition that specifically considers his lay statements concerning the onset and progression of his psychiatric problems.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since June 2014.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disability.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a psychiatric condition, including any medical treatment. 

Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all current psychiatric diagnoses.  For each diagnosis, state whether the disorder was also present during service.

(b)  For any disorder which was present during service, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed psychiatric condition had its onset in service or is otherwise related to active duty?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his psychiatric problems.  In attempting to comment on this determinative issue of causation, the July 2014 VA examiner impermissibly relied exclusively on the seeming absence of indication of actual treatment during and shortly following discharge from active duty service, such as would be reflected in the treatment records.  

In fact, a service treatment record dated in September 1990 noted the Veteran's complaints of nervousness and lack of appetite.  Reports of Medical History dated in December 1986 and April 1991 noted the Veteran's endorsement of a history of sleep problems, and the December 1986 record also noted a history of depression symptoms.  Further, the Veteran is competent to report observable psychiatric symptoms during and shortly after service, as this requires only personal knowledge, not medical expertise, since it comes to him through his senses.  In other words, the VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran did not have a psychiatric disability during his service.  And this is especially true where, as here, there is indication (in the service treatment records, no less) of relevant complaints of nervousness during the Veteran's service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

